                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES-GENERAL


Case No. CV 19-10985-E                                                             Date: March 30, 2020

Title: YOUNG HEE PARK v. 3705 FIRESTONE BLVD, LLC, ET AL.



DOCKET ENTRY


PRESENT:

                HON. CHARLES F. EICK, JUDGE

                   STACEY PIERSON                                                  N/A
                  DEPUTY CLERK                                       COURT REPORTER

ATTORNEYS PRESENT FOR PLAINTIFFS:                           ATTORNEYS PRESENT FOR DEFENDANTS:

                None                                                               None


PROCEEDINGS:        (IN CHAMBERS)


          PROCEEDINGS:           (IN CHAMBERS)           ORDER TO SHOW CAUSE (OSC) RE DISMISSAL
                                                         FOR LACK OF PROSECUTION


                  This action was filed on December 31, 2019. Plaintiff has not filed any proof of service of the
          Summons and Complaint. No Defendant has filed a response to the Complaint or a request for an
          extension of time to file a response to the Complaint, or otherwise has appeared in the action. Plaintiff
          has not requested the entry of default.

                   The Court, on its own motion, orders Plaintiff to show cause in writing, no later than April 20,
          2020, why this action should not be dismissed for lack of prosecution and for failure to comply with
          Rule 4(m) of the Federal Rules of Civil Procedure. Failure to file a timely response to this Order may
          result in dismissal of the action.


          cc: All Counsel of Record


MINUTES FORM 11                                                                             Initials of Deputy Clerk   SP
CIVIL-GEN
